Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

 

[Innovative Payment Solutions, Inc.]

 

This RESTRICTED STOCK AGREEMENT (“Agreement”), dated and made effective as of
June 24, 2020 (the “Effective Date”), is entered into by and between INNOVATIVE
PAYMENT SOLUTIONS, INC., a corporation organized and existing under the laws of
the State of Nevada (USA), having offices at 19355 Business Center Drive,
Northridge, CA 91324 (“Company”), and WILLIAM CORBETT, an individual residing at
                                                (“Executive”) (the parties
hereto sometimes referred to individually as a “Party” or collectively as the
“Parties”).

 

WHEREAS, pursuant to the terms of the Executive Employment Agreement dated as of
June 24, 2020 (“Employment Agreement”), the Company has agreed to grant to
Executive a specified number of Restricted Shares under and in accordance with
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, covenants and
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree as follows:

 

1.0 Defined Terms.

 

Capitalized terms in this Agreement, unless defined in the text hereof or as may
be defined in the Employment Agreement, shall have the following meanings:

 

“Board of Directors” or “Board” means the board of directors of Company. “Cause"
shall have the meaning set forth in the Employment Agreement. “Change of
Control” means the occurrence or happening of any of the following:

 

(a) Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as used
in Section 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d) of the Exchange Act (but excluding any shareholder of record of the
Company as of June 24, 2020 owning ten percent (10%) or more of the combined
voting power of the Company’s securities which are entitled to vote in the
election of directors of the Company), directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities which are
entitled to vote with respect to the election of directors; or

 

(b) When, during any period of twenty-four (24) consecutive months, the
individuals who, at the beginning of such period, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason other
than death or disability to constitute at least a majority thereof; provided,
however, that a director who was not a director at the beginning of such 24-
month period shall be deemed to have satisfied such 24-month requirement (and be
an Incumbent Director) if such director was elected by, or on the recommendation
of or with approval of, at least two-thirds of the directors who then qualified
as Incumbent Directors either actually (because they were directors at the
beginning of such 24-month period) or by operation of this provision;

 

1 | Page

 

 

(c) The acquisition of the Company or all or substantially all of the Company’s
assets by an entity other than the Company (or a subsidiary) through purchase of
assets, or by merger, or otherwise, except in the case of a transaction pursuant
to which, immediately after the transaction, the Company’s shareholders
immediately prior to the transaction own immediately after the transaction at
least a majority of the combined voting power of the surviving entity’s then
outstanding securities which are entitled to vote with respect to the election
of directors of such entity; or

 

(d) The Company files a report or proxy statement with the SEC pursuant to the
Exchange Act disclosing in response to Form 8-K, Form 10-K or Schedule 14A (or
any successor schedule, form or report or item therein) that a change in control
of the Company has or may have occurred or will or may occur in the future
pursuant to any then existing contract or transaction.

 

“Company Stock” means the common stock of Company.

 

“Exchange Act” means the (U.S.) Securities Exchange Act of 1934, as amended.
“Restricted Shares” means the shares of Company Stock granted to Executive under
the terms of this Agreement.

 

“SEC” means the (U.S.) Securities and Exchange Commission.

 

“Securities Act” means the (U.S.) Securities Act of 1933, as amended.

 

2.0 Grant of Restricted Stock.

 

2.1 Restricted Shares. Pursuant to and in accordance with the Employment
Agreement, 15,371,250 shares (the “Restricted Shares”) of Company’s common
stock, no par value (“Company Stock”), shall be issued as hereinafter provided
in Executive’s name subject to certain restrictions attaching to such Restricted
Shares as provided herein.

 

2.2 Issuance of Restricted Shares. The Restricted Shares shall be issued upon
acceptance hereof by Executive and upon satisfaction of the conditions of this
Agreement.

 

2.3 Employment Agreement. Executive acknowledges and agrees that the grant of
Restricted Shares is being made pursuant to the Employment Agreement and shall
be subject to the provisions thereof as well as the terms, conditions and
provisions set forth in this Agreement. In the event of any conflict between the
Employment Agreement and this Agreement, this Agreement shall prevail.

 

2.4 Long-Term Restricted Stock Incentive Plans. In the event that Company, after
the date of this Agreement, adopts a Long-Term Restricted Stock Incentive Plan
(each a “Plan”), Executive shall be eligible to participate in or under such
Plan in accordance with the terms thereof.

 

2 | Page

 

 

Notwithstanding any such Plan, however, the Restricted Shares issued to
Executive under this Agreement shall be governed by the terms and conditions
contained herein.

 

3.0 Restricted Shares; Terms, Conditions & Restrictions.

 

Executive hereby accepts the Restricted Shares when issued and agrees with
respect thereto as follows:

 

3.1 Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined). In the event that Executive resigns from his employment
with Company or the Employment Agreement and Executive’s employment with the
Company are terminated for Cause (as defined in Section 4.2 of the Employment
Agreement), Executive shall, for no consideration, automatically forfeit to
Company all Restricted Shares to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the requirement of forfeiture
and surrender to Company of Restricted Shares as to which applicable forfeiture
lapse dates have not occurred on or as of the date of Executive’s resignation of
his employment with Company or a termination of his employment with Company for
Cause are referred to herein as "Forfeiture Restrictions." The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of the
Restricted Shares.

 

3.2 Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the Restricted Shares in accordance with the following schedule, provided
that Executive has been continuously employed by Company from the date of this
Agreement through the lapse date:

 

Percentage of Total Number of Restricted Shares as to Which Forfeiture Lapse
Date Restrictions Lapse First Anniversary of the Effective Date of this
Agreement   33% Second Anniversary of the Effective Date of this Agreement   33%
Third Anniversary of the Effective Date of this Agreement   34%

 

3.3 Accelerated Lapse. Notwithstanding the provisions of Section 3.2, the
Forfeiture Restrictions shall lapse as to all of the Restricted Shares on the
earlier of (a) the occurrence of a Change of Control, or (b) the date
Executive's employment with Company is ceases or is terminated by reason of his
death, disability (as determined by the Board of Directors or any committee
designated by the Board to administer this Agreement or any Plan (the
"Committee")), or retirement on or after age sixty-five or retirement prior to
age sixty-five with consent of the Board or Committee, as the case may be, or
(c) involuntary termination by the Company other than for Cause, or (d)
Executive's termination of his employment with Company (1) because of a material
breach by Company of any material provision of any employment agreement between
Company and Executive which remains uncorrected for thirty (30) days following
written notice of such breach by Executive to Company, or (2) within six (6)
months of a material reduction in Executive's rank or responsibilities with
Company.

 

3 | Page

 

 

3.4 Certificates. (a) A certificate evidencing the Restricted Shares shall be
issued by Company in Executive's name or, at the option of Company, in the name
of a nominee of Company, pursuant to which Executive shall have voting rights
and shall be entitled to receive all dividends unless and until the Restricted
Shares are forfeited pursuant to the provisions of this Agreement. The
certificate shall bear a legend evidencing the nature of the Restricted Shares,
and Company may cause the certificate to be delivered upon issuance to the
Secretary of Company or to such other depository as may be designated by Company
as a depository for safekeeping until the forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of this Agreement.

 

(b) Upon request of the Board or Committee, or any delegate appointed by either
of them, as the case may be, Executive shall deliver to Company a stock power,
endorsed in blank, relating to the Restricted Shares then subject to the
Forfeiture Restrictions. Upon the lapse of the Forfeiture Restrictions without
forfeiture, Company shall cause a new certificate or certificates to be issued
in Executive’s name, and without the legend showing the Forfeiture Restrictions
hereunder, for the shares upon which or as to which the Forfeiture Restrictions
have lapsed.

 

3.5 Postponements in Issuance of Company Stock. Notwithstanding any other
provisions of this Agreement, the issuance or delivery of any shares of Company
Stock (whether subject to Forfeiture Restrictions or not) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any over-the-counter markets upon which Company
Stock may be listed, or of any requirements under any federal or state law or
regulation applicable to the issuance or delivery of such shares. Company shall
not be obligated to issue or deliver any shares of Company Stock if the issuance
or delivery thereof shall constitute a violation of any provision of any law or
of any regulation of any governmental authority or any national securities
exchange or any over-the-counter market upon which Company Stock may be listed.

 

4.0 Withholding of Tax.

 

To the extent that the receipt of the Restricted Shares or the lapse of any
Forfeiture Restrictions results in income to Executive for federal (U.S.) or
state income tax purposes, Executive shall deliver to Company at the time of
such receipt or lapse, as the case may be, such amount of money or shares of
unrestricted Stock as Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Executive fails to do so,
Company is authorized to withhold from any cash or Stock remuneration then or
thereafter payable to Executive any tax required to be withheld by reason of
such resulting compensation income.

 

5.0 Compliance with Securities Laws.

 

5.1 Executive acknowledges and agrees that the Restricted Shares and the shares
of Company Stock issued to Executive upon the lapse of the Forfeiture
Restrictions may not be sold or transferred by Executive unless the shares are
or have been included in a registration statement filed with the SEC under and
in accordance with the Securities Act of 1933 and other applicable securities
laws and the rules and regulations promulgated thereunder and any applicate
state securities laws (the “Securities Laws”) or the shares qualify and may be
sold or transferred under or pursuant to an exemption from the registration and
prospectus delivery requirements in the Securities Act. If, upon the issuance of
the Restricted Shares or issuance of a new certificate evidencing shares of
Company Stock as to which the Forfeiture Restrictions have lapsed as provided
herein, such shares have not been included in an effective registration filed
with the SEC, all such shares shall be considered “restricted securities” within
the meaning of the SEC’s Rule 144 and certificate(s) issued and delivered to
Executive evidencing the shares shall contain the following restrictive legend:

 

4 | Page

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR UNDER THE APPLICABLE STATE SECURITIES
LAWS. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR SOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME SINCE THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED OR SOLD
UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT COVERING SUCH SECURITIES OR
THE ISSUER RECEIVES AN OPINION OF COUNSEL, IN A FORM SATISFACTORY TO THE ISSUER,
STATING THAT ANY TRANSFER OR SALE OF SUCH SECURITIES IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS REQUIREMENTS UNDER THE ACT AND OTHER APPLICABLE
SECURITIES LAWS.

 

5.2 Executive agrees that the Restricted Shares will not be sold or otherwise
disposed of in any manner that would constitute a violation of the Securities
Laws. Executive is acquiring or accepting the Restricted Shares for his/her own
account for investment purposes only and not with a view to resale in connection
with any “distribution” thereof within the meaning of the Securities Laws.
Executive understands that the Restricted Shares and any shares of Company Stock
issued upon lapse of the Forfeiture Restrictions have not been registered under
the Securities Laws and may only be sold or transferred under an exemption from
registration that depends, among other things, upon the nature of the
Executive’s investment intent, the applicable holding period, and certain
requirements of Company.

 

5.3 Executive acknowledges and understands that the Restricted Shares and any
shares of Company Stock issued to Executive upon lapse of the Forfeiture
Restrictions hereunder are “restricted securities” under the Securities Laws and
are a highly speculative investment. Executive may be required to hold such
shares indefinitely unless they are included in an effective registration
statement filed with the SEC or an exemption from the registration and
prospectus delivery requirements in the Securities Laws is available. Executive
further understands that Company is under no obligation to register the
Restricted Shares or shares of Company Stock issued upon lapse of the Forfeiture
Restrictions. Executive is aware that the SEC’s Rule 144 permits a limited
resale of securities acquired in a private placement or transaction subject to
satisfaction of certain conditions.

 

5.4 Executive understands that Company has a limited financial and operating
history and any investment in Company Stock involves substantial risks.
Executive understands the risks related to the acquisition or acceptance of the
Restricted Shares and is capable of evaluating the merits and risks of investing
in Company Stock and has the ability to protect his/her own interests.

 

5 | Page

 

 

6.0 Employment Relationship.

 

For purposes of this Agreement, Executive shall be considered to be in the
employment of Company as long as Executive remains an employee of either
Company, any successor corporation, or a parent or subsidiary corporation (as
defined in section 424 of the (U.S.) Internal Revenue Code, as amended) of
Company or any successor corporation. Any question as to whether and when there
has been a termination of such employment, and the cause of such termination,
shall be determined by the Board of Directors and its determination shall be
final.

 

7.0 Governing Law; Consent to Jurisdiction.

 

7.1 Governing Law. This Agreement, including the validity, substance,
interpretation and enforcement thereof, shall be governed in all respects by the
laws of the State of California without regard to its conflicts of laws or
choice of laws principles.

 

7.2 Dispute Resolution; Arbitration. Company and Executive each hereby agree
that any action, proceeding or dispute that arises out of or relates to this
Agreement shall be subject to the dispute resolution provisions contained in
Article 9.0 of the Employment Agreement.

 

8.0 Notices.

 

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (a) if delivered by hand or
by private courier and signed for by the receiving Party, on the date of such
delivery, (b) if sent by facsimile with written evidence of successful
transmission, on the date of such transmission, or (c) if mailed by domestic
certified or registered mail with postage prepaid, on the third business day
after the date postmarked. The addresses for notices to either Party are as
displayed in the introductory paragraph of this Agreement or as subsequently
modified by written notice by a Party to the other Party.

 

9.0 General Provisions.

 

9.1 Amendment, Waiver & Termination. No amendment, modification, supplement,
termination or cancellation of this Agreement shall be effective unless it is in
writing and signed by each Party. No waiver of any of the provisions of this
Agreement shall be deemed to be or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

 

9.2 Integration; Entirety. This Agreement, together with the Employment
Agreement and the Indemnification Agreement, sets forth the entire understanding
between the Parties and supersedes and merges all previous written and oral
negotiations, commitments, understandings and agreements relating to the subject
matter hereof between the Parties.

 

9.3 Disclaimer of Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of Company or any of affiliates or subsidiary companies.

 

6 | Page

 

 

9.4 Severability. In the event that any provision contained in this Agreement
(including any provision within a single section, paragraph or sentence) is held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. In connection therewith, and to the fullest extent
possible, the provisions of this Agreement (including each portion of this
Agreement containing any provision held to be invalid, void or otherwise
unenforceable that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the Parties in the
provision held invalid, illegal or unenforceable.

 

9.5 Counterparts. This Agreement may be executed in one or more counterparts,
including facsimile or digital counterparts, each of which shall constitute an
original and all of which taken together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
written above.

 

  COMPANY:       INNOVATIVE PAYMENT SOLUTIONS, INC.

 

  By: /s/ James W. Fuller   Name: James W. Fuller   Title: Director

 

  EXECUTIVE:

 

  /s/ William Corbett   Name: William Corbett

 

 

7 | Page



 

 